On August 3, 1942, the Circuit Court of Dade County, Florida, on petition of counsel in the case of A. M Tenney, et al., v. City of Miami Beach, by an appropriate order held that the amount of a reasonable attorneys' fee to be allowed by the Court under the law to the plaintiffs in said suit, based on the testimony adduced, was one-third of the amount recovered *Page 132 
by or saved to the taxpayers, plaintiffs or parties to the suit. The same order referred the cases to a Master, with directions to take testimony on enumerated issues and report his finding, with recommendations. On August 29, 1942, the circuit court sua sponte, entered an order staying and suspending the previous order in the cause dated August 3, 1942, and fixed a date for a further hearing thereon.
Pursuant to a hearing of counsel, the Court, on September 9, 1942, entered a subsequent order in which his previous order dated August 3, 1942; (a) was annulled and set aside; (b) that the court was without jurisdiction or power to decree payment of attorneys' fees by the class parties not paying their part of the assessments; (c) those parties to the suit having contributed to the fund and having made no express agreement for attorneys' fees or expenses the court was ready to hear; (d) the restraining order previously made against the parties who have paid no assessments was dissolved.
The petition for an interlocutory writ of certiorari prays to quash the order dated September 9, 1942, and reinstate the order dated August 3, 1942. The petition for attorneys' fees is based on substantially the factual situation viz: The City of Miami Beach, on December 9, 1936, adopted a resolution authorizing the issuance of bonds for designated municipal improvements, included among them being the paving of a considerable portion of Collins Avenue. A majority of the qualified freeholders at an election called voted in favor of the issuance of the bonds, which were validated, confirmed and sold. These bonds thereby became the general obligation of the City of Miami Beach. Thereafter on March 17, 1937, the said city adopted a resolution providing for the improvement or pavement of said portions of Collins Avenue in said City at an estimated cost of approximately $200,000.00. The costs of the improvement of Collins Avenue of said City were assessed and declared assessment liens against the real property within said City and abutting on said paved sections of Collins Avenue. The face amount, with interest, of many of these liens was paid to the City of Miami Beach by the abutting property owners, while others have not. A class *Page 133 
suit was brought and the assessment liens imposed against the lands by said City abutting on Collins Avenue were cancelled and the lands abutting Collins Avenue were discharged from the alleged liens. The order of cancellation was on appeal here affirmed. See City of Miami Beach v. Tenney, 150 Fla. 241,7 So.2d 136.
The record discloses agreements for attorneys' fees existing between the attorneys and 170 of the parties owning land abutting Collins Avenue and whose property was benefitted by the terms of the decree, but such an agreement for counsel fees does not exist as to the remaining 62 parties or their property abutting Collins Avenue and benefitted by the provisions of the cancellation decree. The chancellor concluded that he did not have jurisdiction over the 62 parties so situated and for this reason had no power to adjudicate or fix the amount of compensation for counsel fees. The jurisdiction of the court over the subject matter of the litigation and the parties was invoked by the plaintiffs under the provisions of Section 14 of the 1931 Chancery Act (Chapter 14658, Acts of 1931, Laws of Florida). The land abutting on Collins Avenue to which liens were assessed constituted a class suit having common or several interest and it was impracticable to bring before the court the 232 owners when, by operation of law, the plaintiffs could invoke in one suit the court's jurisdiction for themselves and others similarly situated. It is established that equity will intervene for the prevention of a multiplicity of suits. Complete and final relief may be given an entire community which may otherwise require an indefinite number of separate suits. Pomeroy's Equity Jurisprudence, Vol. 1 (5th Ed.) par. 260, pages 536-37, states that rule viz:
". . . In all these suits by lot-owners to be relieved from a local assessment, and by taxpayers to be relieved from a tax or burden of public debt, there is no pretense of any privity, or existing legal relation, or common property or other right, among the plaintiffs individually, or between them as a body and the defendant. There is no common right of the single adversary party against them all, as is found in the case of a person against his parishioners for tithes, or of the lord of *Page 134 
a manor against his tenants for a general fine, or for certain rights of common; nor is there any common right or interest among them against their single adversary. The only community among them is in the questions at issue to be decided by the Court; in the mere external fact that all their remedial rights arose at the same time, from the same wrongful act, are of the same kind, involve similar questions of fact, and depend upon the same questions of law. This sort of community is sufficient, in the opinion of so many and so able courts, to authorize and require the exercise, under such circumstances, of the equitable jurisdiction, in order to prevent a multiplicity of suits."
We hold the court had jurisdiction of the parties and the subject matter of the suit.
Counsel for appellants contend that the court below had the judicial power to fix the amount of and enter a decree providing for compensation for services rendered by counsel, not only for the 170 owners of land abutting Collins Avenue with whom agreements had been reached, but the remaining 62 owners receiving benefits from the decree but with whom agreements did not exist. They adopt the logic appearing in one of the cited cases to the effect that if a person observed another daily laboring in his field and the labor produces fruit for the owner and the latter daily and knowingly permits him to continue his activities, then it is reasonable to assume that the labor was performed with the approval of the owner and it was his intention to fully compensate, otherwise his intention not to compensate should have been brought to the attention of the laborer prior to the rendition of the services. The cases cited are largely class suits in which trust funds by counsel were brought into court. See Sprague v. Ticonic National Bank, 307 U.S. 161, 59 Sup. Ct. 777,83 L. Ed. 1184; Central R. R.  Banking Co. v. Pettus, 113 U.S. 116,5 Sup. Ct. 387, 28 L.Ed. 915; Trustees v. Greenough,105 U.S. 527, 26 L.Ed. 1157. It is pointed out that all the parties are in a court of equity; the professional services of counsel for the appellants resulted in the cancellation of a lien against 232 pieces of property; the lands cleared from these liens should be charged with costs of the class *Page 135 
suit, inclusive of attorneys' fees; that the rule of compensation for attorneys now applicable to trust funds should be applied to the facts in the class suit the decree in which was recently affirmed by this Court.
The case of State v. Florida Central R. R. Co., 16 Fla. 703, involved the allowance of attorneys' fees in a chancery proceeding having many of the earmarks of a class suit. It was held that counsel fees could be decreed out of a fund created by his employment when the fund was for the joint benefit of persons similarly situated. In the case of Lewis v. Gaillard,70 Fla. 172, 69 So. 797, this Court refused to apply the rule enunciated in State v. Florida R. R. Co., supra, because counsel's employment and labor did not create the fund out of which compensation was sought, but the employment and objective of counsel were to destroy the trust. The above cases were cited with approval in Bay Biscayne Co. v. Baile, 73 Fla. 1120,75 So. 860, when we held that a court of equity has the inherent power to decree the payment of costs and reasonable attorneys' fees and may decree a lien on the corpus for its payment. The creator of a trust can employ counsel to protect the property. Good faith and diligence require him to protect the property of the beneficiaries and reasonable attorneys' fees are chargeable against the trust property. Reasonable compensation for attorneys chargeable against the trust property where the trust was created by a written instrument was approved in Smith v. Massachusetts Mut. Life Ins. Co.,116 Fla. 390, 156 So. 498, 95 A.L.R. 508; Smith v. Jones, 120 Fla. 237,162 So. 496; A. J. Richey Corp. v. Garvey, 132 Fla. 602,182 So. 216.
Independently of the provisions of an instrument creating a trust fund, courts of equity have the inherent power to decree payment of reasonable attorneys fees in cases where the industry and resourcefulness of counsel largely produces or creates a fund for the use and benefit of others. See State v. Florida Central R. R. Co., supra. If the instrument creating the trust fails to provide for attorneys' fees and a statute authorizing compensation does not exist, a court of equity can or may decree reasonable and just compensation. See Pomeroy's Equity Jurisprudence, Vol. 4, (5th Ed.) par. *Page 136 
1084A, page 243; Bogert on Trusts  Trustees, Vol. 4, par. 979, pages 2877-2883. The lower court had jurisdiction of the parties and the subject matter of the suit and the power to hear the parties and to enter a decree adjudicating reasonable compensation for counsel representing the class plaintiffs and create liens on the property benefitted.
The agreement of one-third of the amount received or saved by counsel to the 170 abutting land owners on Collins Avenue, it is contended, is the proper yardstick of measurement for the remaining 62 abutting land owners with whom no agreement of counsel fees exists. It is asserted that such a rule is reasonable and just and sustained by the testimony of a number of prominent attorneys of the Miami bar. The chancellor below, in the exercise of his discretion and from the evidence before him, refused or otherwise declined in a subsequent order, to apply this rule and for this reason we are requested to reverse his conclusions. We hold, as a matter of law, that counsel are entitled to a reasonable attorney fee for the professional services rendered, and the same be paid in an equitable manner by the 232 abutting land owners. The 170 abutting land owners had a lawful right to contract to pay counsel one-third of the amount received or saved them by counsel in the litigation, and with this contractual right we decline and refuse to interfere, but the chancellor, for reasons satisfactory to himself, concluded that the one-third agreement rule should not be applied to the remaining 62 abutting property owners or enter liens on this rule for the proportionate amount of the fee against lands discharged from the liens abutting Collins Avenue. Possibly it was his theory that an adversary hearing
should be given the 62 abutting land owners and that their day in court be preserved; that they could be heard by counsel, an opportunity allowed to adduce testimony upon the issues, and obtain a pronouncement of the court as to the reasonableness of the fee effective against the property of each of the abutting property owners.
The interlocutory writ of certiorari should be granted and the order dated September 9, 1942 should be quashed.
The cause should be remanded for further proceedings.
  BROWN, C. J., concurs. *Page 137